Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term "is susceptible to various meanings,...the inventor's lexicography must prevail.... " Id. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method for preventing a security vulnerability by the insertion of an EMP pulse attack at a particular point in a program flow of a source code program by ensuring the returned value has not been altered and meets specific conditions.  Each independent claim identifies the uniquely distinct features, “a first function having a return type greater than a native width of a target processor; and a second function that calls the first function and that conditionally branches based on comparing a returned value from the first function to an expected value, wherein the expected value has first and second portions each having the native width that are not equal to zero and are not equal to each other; a second computer readable medium; and a compiler that converts the source code program in the first non-transitory computer readable medium into a machine language program for storage in the second computer readable medium and execution by the target processor, said compiler optimizing the source code program by selectively combining a set of redundant machine language instructions into a smaller set of machine language instructions.”  As it pertains to other portion of the claim as a whole, in a manner that would motivate a person of ordinary skill in the art before the effective filing date of the invention to combine it as an obvious inclusion, the examiner found the invention as claimed to be allowable.
US 20040194071 Tanaka relates to a compiling device translating a source program into an object program such as a machine language program or an assembler program, and in particular, to improvements achieved when the source program includes a section written in high-level programming language and a section written in assembly language.  Tanaka fails to teach the underlined limitations above.
US 6760906 Odani et al. relates to program processing technology applicable to a compiler for translating all the source code of a program written in a high-level language into object code, and more particularly relates to code optimization technology specially designed for a parallel processor. Odani fails to teach the underlined limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Israr Javed whose telephone number is (571)270-0332.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mirza Israr Javed/Examiner, Art Unit 2437                            



/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437